UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

BRANDON LAVERGNE CIVIL ACTION

VERSUS

N. BURL CAIN, ET AL. NO: 15-CV-00034-BAJ-EWD
ORDER

Having considered the Magistrate Judge’s Report and Recommendation
(Doc. 169), and for good cause Shown:

IT IS ORDERED that the Mag"istrate Judge’s Report and
Recommendation is ADOPTED as the Court’s opinion.

IT IS FURTHER ORDERED that Defendants’ Motion for Summary
Judgment (Doc. 163) is GRANTED.

IT IS FURTHER ORDERED that the above captioned case is DISMISSED.

Baton Rouge, Louisiana, this 21 day of October, 2018.

haw

JUDGE BRIAN~A..JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT 0F LOUISIANA

